 

THIS HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE, IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.

 

$500,000.00

 

Secured Promissory Note

 

Due July 29, 2019

 

This Secured Promissory Note (this “Note”) is issued this 29th day of July,
2016, by VPR Brands, L.P., a Delaware limited partnership (the “Borrower” or the
“Company”), to Vapor Corp., a Delaware corporation (“Vapor” or the “Holder”),
pursuant to that certain Asset Purchase Agreement, of even date herewith,
between the parties (the “Purchase Agreement”).

 

FOR VALUE RECEIVED, the Borrower hereby promises to pay to the Holder or his,
her or its successors and assigns the principal sum of FIVE HUNDRED THOUSAND
Dollars ($500,000) on or before July 29, 2019 (the “Maturity Date”) and to pay
interest on the principal sum outstanding from time to time in arrears at the
rate of Prime Rate plus 2% per annum (which rate shall be reset at each
anniversary of the Closing), accruing from the Original Issue Date until the
Maturity Date. Interest shall accrue monthly (pro-rated on a daily basis for any
period longer or shorter than a month) from the Original Issue Date and shall be
payable in cash. “Prime Rate” means the rate from time to time published in the
“Money Rates” section of The Wall Street Journal as being the “Prime Rate” (or,
if more than one rate is published as the Prime Rate, then the highest of such
rates). If Interest shall be fully cumulative and shall accrue on a daily basis,
based on a 365-day year, and compound monthly on the last day of each month
beginning on the last day of the first full month after the Original Issue Date,
until paid. The payment schedule hereunder shall be as follows: (i) Borrower
shall make 36 monthly payments of $14,000, with such payments deferred and
commencing on the 181st day after Closing, with subsequent installments (each,
payment date a “Payment Date”) payable on the same day of each month thereafter
and (ii) in the 37th month, a balloon payment for all remaining accrued interest
and principal.

 

Interest payable in cash hereunder shall be paid on or before each Payment Date
in US Dollars to the Holder. Any payment received hereunder will first be
applied against accrued and unpaid interest.

 

This Note is subject to the following additional provisions (including the
defined terms in Section 5 below that are spelled in title case letters — i.e.
initial capital letters):

 

Section 1. Right of Prepayment. The Borrower at its option shall have the right,
by giving fifteen (15) Business Days advance written notice (the “Prepayment
Notice”) to the Holder, to prepay a portion or all amounts outstanding under
this Note prior to the Maturity Date, without prepayment penalty or premium. In
such event, the Borrower shall pay an amount equal to the principal amount being
prepaid plus a pro rata portion (based upon the percentage of this Note being
prepaid) of accrued interest and any other amounts due and owing under this Note
(collectively referred to as the “Prepayment Amount”). The Borrower shall
deliver to the Holder the Prepayment Amount on the fifteenth (15th) Business Day
after the Prepayment Notice.

 

 1Secured Note

 

 

Section 2. Covenants.

 

(a) Affirmative Covenants. The Borrower covenants and agrees that, until all of
the Obligations under the Transaction Documents have been fully performed and
either Paid in Full and this Note has been terminated, it will abide by the
following affirmative covenants and any other affirmative covenants that may be
listed in any of the other Transaction Documents:

 

(1) Financial Reports, Notices and Other Information.

 

(A) Financial Reports. Borrower shall furnish to Holder (i) as soon as
available, and in any event when submitted to the Securities and Exchange
Commission (“SEC”) if required to be so submitted, but no later than one hundred
and five (105) calendar days after the end of each fiscal year, audited annual
consolidated financial statements, including the notes thereto, consisting of a
consolidated balance sheet at the end of such completed fiscal year and the
related consolidated statements of income, retained earnings, cash flows and
owners’ equity for such completed fiscal year, which financial statements shall
be prepared by an independent certified public accounting firm, (ii) as soon as
available and in any event within fifty-three (53) calendar days after the end
of each fiscal quarter (60 calendar days after the end of any quarter which
coincides with the end of a fiscal year provided that such unaudited quarterly
financials may be subject to further audit adjustment), unaudited financial
statements consisting of a balance sheet and statements of income and cash flows
as of the end of the immediately preceding calendar quarter. All such financial
statements shall be prepared in accordance with GAAP consistently applied with
prior periods except for any normal quarter and year-end adjustments which may
be applied in future periods and for any changes in accounting methodology that
may have been applied since any prior period.

 

(B) Notices. Borrower shall promptly, and in any event within four (4) Business
Days after it or any authorized officer of Borrower obtains knowledge thereof,
notify Holder in writing of (i) any pending or threatened litigation, suit,
investigation, arbitration, dispute resolution proceeding or administrative
proceeding brought against or initiated by Borrower or otherwise affecting or
involving or relating to Borrower or any of its property or assets to the extent
the amount in controversy exceeds $10,000.00, or to the extent any of the
foregoing seeks injunctive relief, (ii) any Default or Event of Default, which
notice shall specify the nature and status thereof, the period of existence
thereof and what action is proposed to be taken with respect thereto, (iii) any
other development, event, fact, circumstance or condition that would reasonably
be expected to result in a Material Adverse Change, in each case describing the
nature and status thereof and the action proposed to be taken with respect
thereto, (iv) any notice received by Borrower from any payor of a claim, suit or
other action such payor has, claims or has filed against Borrower, (v) any
matter(s) affecting the value, enforceability or collectability of any of the
Collateral, including, without limitation, claims or disputes in the amount of
$10,000.00 or more, singly or in the aggregate, in existence at any one time,
(vi) any notice given by Borrower to any other lender or any notice received by
Borrower from any other lender and shall furnish to Holder a copy of such
notice, (vii) receipt of any notice or request from any Governmental Authority
regarding any liability or claim of liability in excess of $10,000.00 singly or
in the aggregate, (viii) Borrower being served with or receiving any search
warrant, subpoena, civil investigative demand or contact letter by or from any
federal or state enforcement agency relating to an investigation, (ix) Borrower
becoming subject to any written complaint filed with or submitted to any
Governmental Authority having jurisdiction over Borrower or filed with or
submitted to Borrower pursuant to Borrower’s policies relating to the filing or
submissions of such types of complaints, from employees, independent
contractors, vendors, or any other person that would indicate that Borrower has
violated any law, regulation or law, or (x) any other event occurs that would
require Borrower to file a Form 8-K disclosure with the SEC, to the extent
Borrower is publicly-traded at such time, in which case Borrower shall either
furnish a copy of such Form 8-K filing or otherwise provide a description of the
facts and circumstances around the event or events giving rise to the need to
file such Form 8-K.

 

 2Secured Note

 

 

(C) Ancillary Materials to be Furnished Upon Request. Upon written request by
Holder, Borrower shall use its best efforts to furnish to Holder within ten (10)
Business Days after the request therefore the following kinds of information:
(i) any other reports, materials or other information regarding or otherwise
relating to the current or future business of the Borrower prepared by, for, or
on behalf of, Borrower or any of its subsidiaries, including, without
limitation, operating budgets, sales and marketing plans, new product
development plans, staffing plans, current or future agreements of a material
nature with other third parties, fundraising plans and strategies, and plans for
mergers and acquisitions, (ii) copies of material licenses and Permits required
by applicable federal, state, foreign or local law, statute, ordinance or
regulation or Governmental Authority for the operation of Borrower’s business
and (iii) such other information as may be reasonably requested by Holder.
Holder agrees that to the extent requested by Borrower, it will execute a
mutually agreeable form of confidentiality agreement with Borrower as part of
any such request. Borrower agrees that any information requested by and
delivered to any Holder will be delivered to all Holders.

 

(2) Conduct of Business and Maintenance of Existence and Assets. Borrower shall
(i) conduct its business in accordance with good business practices customary to
the industry, (ii) engage principally in the same or similar lines of business
substantially as heretofore conducted, (iii) collect its Accounts in the
ordinary course of business, (iv) maintain all of its material properties,
assets and equipment used or useful in its business in good repair, working
order and condition (normal wear and tear excepted and except as may be disposed
of in the ordinary course of business and in accordance with the terms of the
Transaction Documents and otherwise as determined by such Borrower using
commercially reasonable business judgment), (v) from time to time to make all
necessary or desirable repairs, renewals and replacements thereof, as determined
by such Borrower using commercially reasonable business judgment, (vi) maintain
and keep in full force and effect its existence and all material Permits and
qualifications to do business and good standing in each jurisdiction in which
the ownership or lease of property or the nature of its business makes such
Permits or qualification necessary and in which failure to maintain such Permits
or qualification could reasonably be expected to result in a Material Adverse
Change; and (vii) remain in good standing and maintain operations in all
jurisdictions in which currently located.

 

(3) Compliance with Legal and Other Obligations. Borrower shall (i) comply with
all laws, statutes, rules, regulations, ordinances and tariffs of all
Governmental Authorities applicable to it or its business, assets or operations
(ii) pay all taxes, assessments, fees, governmental charges, claims for labor,
supplies, rent and all other obligations or liabilities of any kind, except
liabilities being contested in good faith and against which adequate reserves
have been established, (iii) perform in accordance with its terms each contract,
agreement or other arrangement to which it is a party or by which it or any of
the Collateral is bound, except where the failure to comply, pay or perform
could not reasonably be expected to result in a Material Adverse Change, and
(iv) maintain and comply with all Permits necessary to conduct its business and
comply with any new or additional requirements that may be imposed on it or its
business.

 

(4) Insurance. Borrower shall keep (i) all of its insurable properties,
Collateral and assets adequately insured in all material respects against
losses, damages and hazards as are customarily insured against by businesses
engaging in similar activities or owning similar assets or properties and at
least the minimum amount required by applicable law; (ii) maintain general
public liability insurance at all times against liability on account of damage
to persons and property having such limits, deductibles, exclusions and
co-insurance and other provisions as are customary for a business engaged in
activities similar to those of Borrower; and (iii) maintain insurance under all
applicable workers’ compensation laws; all of the foregoing insurance policies
to (A) be satisfactory in form and substance to Holder and (B) expressly provide
that they cannot be amended to reduce coverage or canceled without thirty (30)
calendar days prior written notice to Holder and that they inure to the benefit
of Holder notwithstanding any action or omission or negligence of or by such
Borrower or any insured thereunder. With respect to property insurance covering
business interruption, accounts receivable and the books and records in
connection therewith, Holder shall be named as loss payee and additional insured
and with respect to general liability insurance Holder shall be named as
additional insured.

 

 3Secured Note

 

 

(5) Inspections; Periodic Audits and Reappraisals. Borrower shall permit the
representatives of any Holder, from time to time during normal business hours,
but no more frequently than four times per year so long as no Default or Event
of Default occurs and is continuing, upon reasonable notice, to (i) visit and
inspect any of its offices or properties or any other place where Collateral is
located to inspect the Collateral and/or to examine or audit all of Borrower’s
books of account, records, reports and other papers, (ii) make copies and
extracts therefrom, and (iii) discuss its business, operations, prospects,
properties, assets, liabilities, condition and/or Accounts with its officers and
independent public accountants (and by this provision such officers and
accountants are authorized to discuss the foregoing) upon seven (7) Business
Days prior written notice; provided, however, that (A) Borrower shall not be
obligated to reimburse Holder for more than two (2) visits, inspections,
examinations and audits under the foregoing clause (i) conducted during any
fiscal year while no Default or Event of Default exists at a cost of $125 per
hour per auditor (not to exceed $1,000 per day per auditor) plus all
out-of-pocket expenses of Holder (it being agreed and understood that the
Borrower shall be obligated to reimburse Holder for all such visits,
inspections, examinations and audits conducted while any Default or Event of
Default exists); and (B) no notice shall be required to do any of the foregoing
if any Event of Default has occurred and is continuing.

 

(6) Further Assurances; Post-Closing. At Borrower’s cost and expense, Borrower
shall (i) within five (5) Business Days after Holder’s request, take such
further actions, obtain such consents and approvals and duly execute and deliver
such further agreements, assignments, instructions or documents as Holder may
deem necessary in its Permitted Discretion with respect to furtherance of the
purposes, terms and conditions of the Transaction Documents and the consummation
of the transactions contemplated thereby, whether before, at or after the
performance or consummation of the transactions contemplated hereby or the
occurrence of a Default or Event of Default, (ii) without limiting and
notwithstanding any other provision of any Transaction Document, execute and
deliver, or cause to be executed and delivered, such agreements and documents,
and take or cause to be taken such actions, and otherwise perform, observe and
comply with such obligations, as are set forth on Schedule 2(a)(6) attached
hereto (if any so listed), and (iii) upon the exercise by Holder or any of its
Affiliates of any power, right, privilege or remedy pursuant to any Transaction
Document or under applicable law or at equity which requires any consent,
approval, registration, qualification or authorization of any Governmental
Authority, execute and deliver, or cause the execution and delivery of, all
applications, certificates, instruments and other documents requested by Holder
in its Permitted Discretion that may be so required for such consent, approval,
registration, qualification or authorization. Without limiting the foregoing,
upon the exercise by Holder or any of its Affiliates of any right or remedy
under any Transaction Document which requires any consent, approval or
registration with, consent, qualification or authorization by, any Person,
Borrower shall execute and deliver, or cause the execution and delivery of, all
applications, certificates, instruments and other documents that Holder or its
Affiliate may be required to obtain for such consent, approval, registration,
qualification or authorization.

 

(7) Subsidiaries and New Subsidiaries. As of the date of the Closing, Borrower
has no subsidiaries other than those listed on Schedule 2(a)(7) hereof (if any).
If at any time after the Closing Date, Borrower shall form or acquire any new
Subsidiary, Borrower shall promptly, and in any event not later than fifteen
(15) Business Days after the creation or acquisition of such Subsidiary or such
longer period as Holder may determine in writing, execute, and cause such new
Subsidiary to execute, and deliver to Holder such joinder agreements and
amendments to this Agreement and the other Transaction Documents, in form and
substance satisfactory to Holder, and providing such other documentation as
Holder may reasonably request, including, without limitation, UCC searches, as
applicable, and filings, legal opinions and corporate authorization
documentation, and to take such other actions in each case as Holder deems
necessary or advisable to (a) join and make such new Subsidiary a co-Borrower
hereunder and thereunder, subject to all the rights and benefits and obligations
and burdens of a Borrower hereunder, (b) grant to Holder a perfected first
priority security interest in the Collateral of such new Subsidiary subject to
no Liens other than the Permitted Liens.

 

 4Secured Note

 

 

(b) Negative Covenants. The Borrower covenants and agrees that, until all of the
Obligations under the Transaction Documents have been fully performed and Paid
in Full and this Note has been terminated, it will abide by the following
negative covenants and any other negative covenants that may be listed in any of
the other Transaction Documents:

 

(1) Permitted Payments. The Borrower shall not make any principal or interest
payment on any Indebtedness other than Permitted Payments, prior to the
repayment of all of the principal amount outstanding under this Note without
first obtaining the prior written consent of the Holder; or

 

(2) Permitted Indebtedness. The Borrower shall not create, incur, assume or
suffer to exist any Indebtedness, other than Permitted Indebtedness, prior to
the repayment of all the Obligations outstanding under this Note without first
obtaining the prior written consent of the Holder; or

 

(3) Permitted Liens. The Borrower shall not create, incur assume or suffer to
exist any Lien upon, in or against, or pledge of any of the Collateral or any of
its properties or assets, whether now owned or hereafter acquired, except for
Permitted Liens, without first obtaining the prior written consent of the
Holder; or

 

(4) Location of Collateral; Investments; New Facilities or Collateral;
Subsidiaries. Borrower maintains its places of business only at the locations
listed on Schedule 2(b)(4), and all Accounts of Borrower arise, originate and
are located, and all of the Collateral and all books and records in connection
therewith or in any way relating thereto or evidence of the Collateral are
located and shall be only, in and at such locations. Except as set forth on
Schedule 2(b)(4), Borrower shall not, directly or indirectly, enter into any
agreement to, (i) purchase, own, hold, invest in or otherwise acquire
obligations or stock or securities of, or any other interest in, or all or
substantially all of the assets of, any Person or any joint venture, or (ii)
make or permit to exist any loans, advances or guarantees to or for the benefit
of any Person or assume, guarantee, endorse, contingently agree to purchase or
otherwise become liable for or upon or incur any obligation of any Person (other
than those created by the Transaction Documents and Permitted Indebtedness and
other than (A) trade credit extended in the ordinary course of business, (B)
advances for business travel and similar temporary advances made in the ordinary
course of business to officers, directors and employees, (C) investments in cash
equivalents and (D) the endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business). Borrower
shall not, directly or indirectly, purchase, own, operate, hold, invest in or
otherwise acquire any facility, property or assets or any Collateral that is not
located at the locations set forth on Schedule 2(b)(4) unless Borrower shall
provide to Holder at least ten (10) Business Days prior written notice. Borrower
shall not have any Subsidiaries other than those Subsidiaries, if any, existing
at Closing and set forth on Schedule 2(a)(7) hereof.

 

Notwithstanding the foregoing, Borrower shall be permitted to make Permitted
Acquisitions with Holder’s prior written consent; provided, however, that the
consent of Holder shall not be required if the cash consideration paid in
respect of the Permitted Acquisition does not exceed $250,000 and Borrower fully
complies with Section 2(a)(7) hereof.

 

 5Secured Note

 

 

(5) Dividends; Redemptions. Borrower shall not (i) declare, pay or make any
Distribution, (ii) apply any of its funds, property or assets to the
acquisition, redemption or other retirement of any Capital Stock, (iii)
otherwise make any payments or Distributions to any stockholder, member, partner
or other equity owner in such Person’s capacity as such, or (iv) make any
payment of any Management or Service Fee; provided however, that absent the
occurrence and continuation of a Default or Event of Default, and if a Default
or Event of Default would not arise therefrom, Borrower may: (x) declare, pay or
make Distributions payable in its stock, or split-ups or reclassifications of
its stock; and (y) redeem its Capital Stock from terminated employees pursuant
to, but only to the extent required under, the terms of the related employment
agreements.

 

(6) Transactions with Affiliates. Except as set forth on Schedule 2(b)(6),
Borrower shall not enter into or consummate any transaction of any kind with any
of its Affiliates other than: (i) salary, bonus, severance, employee stock
option and other compensation, consulting and employment arrangements with
directors or officers in the ordinary course of business, provided, that, no
payment of any cash bonus or severance shall be permitted if a Default or Event
of Default has occurred and remains in effect or would be caused by or result
from such payment, and no payment of any severance shall be made, individually
or in the aggregate, in excess of $250,000 in any twelve (12) month period, (ii)
Distributions permitted pursuant to Section 2(b)(5), and (iii) the making of
payments permitted under and pursuant to a written agreement entered into by and
between Borrower and one or more of its Affiliates that both (A) reflects and
constitutes a transaction on overall terms at least as favorable to Borrower as
would be the case in an arm’s-length transaction between unrelated parties of
equal bargaining power; provided, that, notwithstanding the foregoing Borrower
shall not (Y) enter into or consummate any transaction or agreement pursuant to
which it becomes a party to any mortgage, Debenture, indenture or guarantee
evidencing any Indebtedness of any of its Affiliates or otherwise to become
responsible or liable, as a guarantor, surety or otherwise, pursuant to
agreement for any Indebtedness of any such Affiliate, or (Z) make any payments
to any of its Affiliates in excess of $50,000 in the aggregate during any
consecutive twelve calendar month period without the prior written consent of
Holder (other than payments permitted pursuant to clause (i) or (ii) above).

 

(7) Charter Documents; Fiscal Year; Dissolution; Use of Proceeds. Borrower shall
not (i) amend, modify, restate or change its certificate of incorporation or
formation or bylaws or similar charter documents without the prior written
consent of the Holder, which consent shall not be unreasonably withheld, (ii)
amend, alter or suspend or terminate or make provisional in any material way,
any material Permit without the prior written consent of Holder, which consent
shall not be unreasonably withheld. Notwithstanding the foregoing, the Holder
acknowledges that the following will not be deemed to be a violation of this
covenant: any amendment of a license or Permit in the ordinary course of
business to enable Borrower to pursue additional opportunities; (iii) wind up,
liquidate or dissolve (voluntarily or involuntarily) or commence or suffer any
proceedings seeking or that would result in any of the foregoing, or (iv)
without providing at least thirty (30) calendar days prior written notice to
Holder, change its name or organizational identification number, if it has one.

 

(8) Truth of Statements. Borrower shall not (a) furnish to Holder any
certificate or other document created or produced by Borrower that contains any
untrue statement of a material fact or that omits to state a material fact
necessary to make it not misleading in light of the circumstances under which it
was furnished as of the date it was provided to Holder; and (b) furnish any
document created or produced by a third party that Borrower knows (A) contains
any untrue statement of a material fact or (B) omits to state a material fact
necessary to make it not misleading in light of the circumstances under which it
was furnished.

 

 6Secured Note

 

 

(9) Transfer of Assets. Notwithstanding any other provision of this Agreement or
any other Transaction Document, Borrower shall not, nor shall it permit any of
its Subsidiaries to, sell, lease, transfer, assign, spin-off or otherwise
dispose of any interest in any properties or assets (other than obsolete fixed
assets or excess fixed assets no longer needed in the conduct of the business in
the ordinary course of business and sales of inventory in the ordinary course of
business), or agree to do any of the foregoing at any future time, without the
written consent of the Holder, except that:

 

(A) Borrower may arrange for warehousing, fulfillment or storage of inventory at
locations not owned or leased by Borrower, in each case in the ordinary course
of business;

 

(B) Borrower may license or sublicense Intellectual Property to third parties in
the ordinary course of business; provided, that, such licenses or sublicenses
shall not interfere with the business or other operations of Borrower; and

 

(C) Borrower may continue to sell (and regularly replenish) inventory in the
normal course of business.

 

Section 3. Events of Default and Cross-Default.

 

(a) An “Event of Default”, wherever used herein, means any one of the following
events (whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):

 

(i) Any default in the payment of the principal of, interest on, or other
charges in respect of this Note, free of any claim of subordination, as and when
the same shall become due and payable (whether on a Payment Date or the Maturity
Date or by Acceleration or otherwise) and such default is not cured within five
(5) Business days after the Borrower’s receipt of written notice from the Holder
of such default;

 

(ii) The Borrower shall fail to observe or perform any other covenant, term,
condition, agreement or obligation contained in, or otherwise commit any breach
or default of any provision of this Note (except as may be covered by Section
3(a)(i) hereof) or any Transaction Document and such failure is not cured within
(A) the time prescribed or (B) if no time is prescribed, such failure is not
cured within thirty (30) days after the Borrower’s receipt of written notice
from the Holder of such failure; or

 

(iii) (A) Any of the representations or warranties made by the Borrower herein,
in any of the other Transaction Documents or (B) in any other written or
financial statements hereafter furnished by the Borrower to the Holder shall be
false or misleading in any material respect at the time made; provided such
default in clause (B) may not be cured within five (5) Business Days after the
Borrower’s receipt of written notice from the Holder of such default; or

 

(iv) The Borrower shall make any principal or interest payment on any unsecured
indebtedness (other than Permitted Indebtedness) prior to the repayment of all
of the principal amount outstanding under this Note without first obtaining the
prior written consent of the Holder; or

 

 7Secured Note

 

 

(v) The Borrower shall default on any other indebtedness (in excess of $50,000)
or material obligation to which it is a party and any other party to any such
indebtedness or material agreement with the Company in default exercises any
remedies which it may be entitled; or

 

(vi) The Borrower or any Subsidiary of the Borrower shall commence, or there
shall be commenced against the Borrower or any Subsidiary of the Borrower, a
proceeding under any applicable bankruptcy or insolvency laws as now or
hereafter in effect or any successor thereto, or the Borrower or any Subsidiary
of the Borrower shall commence any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction, whether now or hereafter in
effect, relating to the Borrower or any Subsidiary of the Borrower; or there is
commenced against the Borrower or any Subsidiary of the Borrower any such
bankruptcy, insolvency or other proceeding which remains un-dismissed for a
period of sixty-one (61) days; or the Borrower or any Subsidiary of the Borrower
is adjudicated insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding is entered; or the Borrower or any
Subsidiary of the Borrower suffers any appointment of any custodian, private or
court appointed receiver or the like for it or any substantial part of its
property, which continues un-discharged or un-stayed for a period of sixty one
(61) days; or the Borrower or any Subsidiary of the Borrower makes a general
assignment for the benefit of creditors; or the Borrower or any Subsidiary of
the Borrower shall fail to pay, or shall state that it is unable to pay, or
shall be unable to pay, its debts generally as they become due; or the Borrower
or any Subsidiary of the Borrower shall by any act or failure to act expressly
indicate its consent to, approval of or acquiescence in any of the foregoing; or
any corporate or other action is taken by the Borrower or any Subsidiary of the
Borrower for the purpose of effecting any of the foregoing; or

 

(vii) In the event that the Borrower shall experience a Change of Control at any
time while the Note is outstanding.

 

(b) If an Event of Default shall have occurred and is continuing, then, unless
and until such Event of Default shall have been cured or waived in writing by
the Holder (which waiver shall not be deemed to be a waiver of any subsequent
default), at the option of the Holder and in the Holder’s sole discretion, but
without further notice from the Holder, the unpaid amount of this Note, computed
as of the date on which the Event of Default was first deemed to have occurred,
will bear interest at the rate (the “Default Rate”) equal to fifteen percent
(15%) per annum or the highest rate allowed by law, whichever is lower, from the
date of the Event of Default until and including the date actually paid; and any
partial payments shall be applied in the order provided in Section 14 hereof.

 

(c) During the time that any portion of this Note is outstanding, if any Event
of Default has occurred and any applicable cure period has expired, the Holder,
at its option, may declare that the full principal amount of this Note, together
with any accrued interest and other amounts owed pursuant to any other provision
of this Note or any other Transaction Document are immediately due and payable
in cash (an “Acceleration”). The Holder need not provide and the Borrower hereby
waives any presentment, demand, protest or other notice of any kind; and
immediately and without expiration of any grace period, the Holder may enforce
any and all rights and remedies hereunder and all other remedies available under
the Security Agreement or under applicable law. Furthermore, a declaration of an
Event of Default may be rescinded and annulled by the Holder at any time prior
to payment hereunder. No such rescission or annulment shall affect or impair any
of the Holder’s rights with respect to any subsequent Event of Default.

 

(d) Cross-Default. An Event of Default under that certain Acquisition Note of
even date between Holder and Borrower shall constitute an Event of Default
hereunder.

 

 8Secured Note

 

 

Section 4. Security Agreement. This Note is secured by a Security Agreement of
even date herewith (the “Security Agreement”) between the Borrower and the
Holder. The Holder understands and acknowledges that the Borrower intends to
issue either simultaneously with this Note or at a subsequent time to the
Original Issue Dates additional secured indebtedness to Borrower secured by the
Collateral (as defined in the Security Agreement) as more fully described on
Exhibit A and consents to such additional secured indebtedness.

 

Section 5. Definitions. For the purposes hereof, the following terms shall have
the following meanings:

 

“Accounts” shall mean “accounts” as defined in Section 9-102 of the UCC.

 

“Affiliate” shall mean, as to any Person (a) any other Person that, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person, (b) any other Person who is a director
or officer (i) of such Person, (ii) of any Subsidiary of such Person, or (iii)
of any Person described in clause (a) above with respect to such Person, (c) any
other Person which, directly or indirectly through one or more intermediaries,
is the beneficial or record owner (as defined in Rule 13d-3 of the Securities
Exchange Act of 1934, as amended, as the same is in effect on the date hereof)
of five percent (5%) or more of any class of the outstanding voting stock,
securities or other equity or ownership interests of such Person and (d) in the
case such Person is an individual, any other Person who is an immediate family
member, spouse or lineal descendant of individuals of such Person or any
Affiliate of such Person. For purposes of this definition, the term “control”
(and the correlative terms, “controlled by” and “under common control with”)
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies, whether through ownership of
securities or other interests, by contract or otherwise. “Affiliate” shall
include any Subsidiary.

 

“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday in the United States or a day on which banking
institutions are authorized or required by law or other government action to
close.

 

“Capital Lease” shall mean, as to any Person, a lease of any interest in any
kind of property or asset by that Person as lessee that is, should be or should
have been recorded as a “capital lease” in accordance with GAAP.

 

“Capitalized Lease Obligations” shall mean all obligations of any Person under
Capital Leases, in each case, taken at the amount thereof accounted for as a
liability in accordance with GAAP.

 

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.

 

“Change of Control” means the occurrence of any of the following events after
the Original Issue Date: (i) any “person” or “group” (as defined in Section
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) together with their affiliates become the ultimate “beneficial
owner” (as defined in Rule 13d-3 of the Exchange Act) of voting stock of the
Borrower representing more than 50% of the voting power of the total voting
stock of the Borrower; (ii) the Stockholders of the Borrower approve a merger or
consolidation of the Borrower with any other Corporation or entity regardless of
which entity is the survivor, other than a merger or a consolidation which would
result in the voting stock of the Borrower outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or being converted into
voting securities of the surviving entity or the parent thereof) at least 50% of
the combined voting power of the voting securities of the Borrower or such
surviving entity or the parent thereof, outstanding immediately after such
merger or consolidation; or (iii) the stockholders of the Borrower approve a
plan of complete liquidation or winding up of the Borrower or an agreement for
the sale or disposition by the Borrower of all or substantially all of the
Borrower’s assets.

 

 9Secured Note

 

 

“Closing” shall mean the satisfaction, or written waiver by Holder, of all of
the conditions precedent set forth in the Transaction Documents required to be
satisfied prior to the consummation of the transactions contemplated thereby.

 

“Closing Date” shall mean the date upon which the Closing occurs.

 

“Collateral” shall have the meaning set forth in the Security Agreement.

 

“Common Stock” means the common stock, no par value, of the Borrower and stock
of any other class into which such shares may hereafter be changed or
reclassified.

 

“Debtor Relief Law” shall mean, collectively, the Bankruptcy Code of the United
States of America and all other applicable federal and state liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization or similar debtor relief laws from time to time in
effect affecting the rights of creditors generally, as amended and in effect
from time to time.

 

“Default” shall mean any event, fact, circumstance or condition that, with the
giving of applicable notice or passage of time or both, would constitute or be
or result in an Event of Default.

 

“Default Rate” shall have the meaning set forth in Section 3(b).

 

“Deposit Accounts” shall mean “deposit accounts” as defined in Section 9-102 of
the UCC.

 

“Distribution” shall mean any direct or indirect dividend, distribution or other
payment of any kind or character (whether in cash, securities or other property)
in respect of any equity interests.

 

“Event of Default” shall mean the occurrence of any event set forth in Section
3(a).

 

“Existing Indebtedness” shall mean any existing Indebtedness of the Borrower as
of the Original Issue Date as set forth on Exhibit A and Exhibit C hereto.

 

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect on the Closing Date.

 

“Governmental Authority” shall mean any federal, state, municipal, national,
local or other governmental department, court, commission, board, bureau, agency
or instrumentality or political subdivision thereof, or any entity or officer
exercising executive, legislative or judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case, whether
of the United States or a state, territory or possession thereof, a foreign
sovereign entity or country or jurisdiction or the District of Columbia.

 

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations for borrowed money, (b) all obligations evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit or bankers acceptances, (c) all
Capitalized Lease Obligations, (d) all obligations or liabilities of others
secured by a Lien on any asset of such Person or its Subsidiaries, irrespective
of whether such obligation or liability is assumed, (e) all obligations to pay
the deferred purchase price of assets (other than trade payables incurred in the
ordinary course of business and not outstanding more than one hundred twenty
(120) calendar days after the date such payable was created) or such longer
period as shall be agreed in writing by Holder and Borrower, (f) all net
obligations owing to counterparties under hedging agreements, (g) all
obligations with respect to redeemable Capital Stock or repurchase obligations
under any Capital Stock issued by such Person, (h) the present value of future
rental payments under all synthetic leases (excluding specifically any operating
leases or real estate leases) and (i) any obligation guaranteeing or intended to
guarantee (whether directly or indirectly guaranteed, endorsed, co-made,
discounted, or sold with recourse) any obligation of any other Person that
constitutes Indebtedness under any of clauses (a) through (h) above.

 

 10Secured Note

 

 

“Investment Property” shall mean “investment property” as defined in Section
9-102 of the UCC.

 

“Landlord Waiver and Consent” shall mean a waiver/consent from the
owner/lessor/mortgagee of any premises either owned or occupied by Borrower at
which any of the Collateral is now or hereafter located for the purpose of
providing Holder access to such Collateral, in each case as such may be
modified, amended or supplemented from time to time.

 

“Lien” shall mean any mortgage, pledge, security interest, encumbrance,
restriction, lien or charge of any kind (including any agreement to give any of
the foregoing, any conditional sale or other title retention agreement or any
lease in the nature thereof), or any other arrangement pursuant to which title
to the property is retained by or vested in some other Person for security
purposes.

 

“Management or Service Fee” shall mean any management, service or related or
similar fee paid by Borrower to any Person with respect to any facility owned,
operated or leased by Borrower.

 

“Material Adverse Change” shall mean any event, condition or circumstance or set
of events, conditions or circumstances or any change(s) which (i) has, had or
would reasonably be likely to have any material adverse effect upon or change in
the validity or enforceability of any Transaction Document, (ii) has been or
would reasonably be expected to be adverse to the value of any material portion
of the Collateral, or to the priority of Holder’s security interest in any
portion of the Collateral, (iii) has been or would reasonably be expected to be
materially adverse to the business, operations, prospects, properties, assets,
liabilities or financial condition of the Borrower, either individually or taken
as a whole, or (iv) has materially impaired or would reasonably be likely to
materially impair the ability of any Borrower to pay any portion of the
Obligations or otherwise perform the Obligations or to consummate the
transactions under the Transaction Documents executed by such Person.

 

“Obligations” shall mean all present and future obligations, Indebtedness and
liabilities of Borrower to Holder at any time and from time to time of every
kind, nature and description, direct or indirect, secured or unsecured, joint
and several, absolute or contingent, due or to become due, matured or unmatured,
now existing or hereafter arising, contractual or tortious, liquidated or
unliquidated, (whether or not evidenced by a note or debenture), including,
without limitation, all principal, interest, applicable fees, charges and
expenses and all amounts paid or advanced by Holder on behalf of or for the
benefit of Borrower for any reason at any time, including in each case
obligations of performance as well as obligations of payment and interest that
accrue after the commencement of any proceeding under any Debtor Relief Law by
or against any such Person.

 

“Original Issue Date” shall mean the date of the first issuance of this Note
regardless of the number of transfers and regardless of the number of
instruments, which may be issued to evidence such Note.

 

 11Secured Note

 

 

“Paid in Full” and “Payment in Full” mean, with respect to the Obligations, all
amounts owing with respect thereto (including any interest accruing thereon
after the commencement of any proceeding under any Debtor Relief Law by or
against Borrower, whether or not allowed as a claim against such Borrower in
such proceeding, but excluding as yet unasserted contingent obligations), have
been fully, finally and completely paid in cash.

 

“Permit” shall mean collectively all licenses, leases, powers, permits,
franchises, certificates, authorizations, approvals, certificates of need,
provider numbers and other rights.

 

“Permitted Discretion” shall mean a determination or judgment made by Holder in
good faith in the exercise of reasonable (from the perspective of a secured
lender) business judgment.

 

“Permitted Indebtedness” shall mean any of the following: (i) any current or
future Indebtedness contemplated under the Transaction Documents, (ii) any
Existing Indebtedness, (iii) Capitalized Lease Obligations incurred after the
Closing Date and Indebtedness incurred to purchase capital equipment and secured
by purchase money Liens constituting Permitted Liens in an aggregate amount
outstanding at any time not to exceed $300,000, provided, that, the debt service
for such Indebtedness shall not exceed $100,000 for any twelve (12) month
period, (iv) accounts payable to trade creditors and current operating expenses
(other than for borrowed money) which are not aged more than one hundred twenty
(120) calendar days from the date such payable was created or such longer period
as shall be agreed in writing by Holder, except, in each case incurred in the
ordinary course of business and paid within such time period, unless the same
are being contested in good faith and by appropriate and lawful proceedings and
such reserves, if any, with respect thereto as are required by GAAP shall have
been reserved, and (v) new Indebtedness incurred in the ordinary course of
business and not exceeding $500,000 (“Debt Limit”) individually or in the
aggregate outstanding at any one time when considered collectively with any
Existing Indebtedness; provided, however, that such new Indebtedness (A) may
exceed the Debt Limit so long as fifteen percent (15%) of any such new
Indebtedness is immediately delivered to Vapor to repay amounts due pursuant to
the Notes; (B) shall only be secured by a “second lien” to the Collateral; (C)
the debt service for such new Indebtedness and any remaining Existing
Indebtedness shall not exceed 30% of the aggregate unpaid portion of such
Indebtedness for any twelve (12) month period; (D) upon the incurrence of such
new Indebtedness and after giving effect thereto no Default or Event of Default
shall exist and be continuing, (E) such new Indebtedness shall be subordinated
in right of repayment and remedies to all of the Obligations and to all of
Holder’s rights pursuant to a written intercreditor agreement among Holder,
Borrower and the lender with respect to such new Indebtedness, in form and
substance satisfactory to Holder, which satisfaction of Holder cannot be
withheld unreasonably (with all costs, including reasonable attorneys’ fees, of
the Holder incurred in connection with the drafting, negotiation and execution
of such intercreditor agreement to be reimbursed in full by the Borrower to the
Holder at the time of the issuance of the related Indebtedness).

 

“Permitted Liens” shall mean with respect to the Borrower any of the following:
(i) Liens under the Transaction Documents or otherwise arising in favor of any
Holder of Indebtedness, (ii) Liens imposed by law for taxes, assessments or
charges of any Governmental Authority for claims not yet due or which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves or other appropriate provisions are being maintained by such
Person in accordance with GAAP to the satisfaction of Holder in its Permitted
Discretion, (iii) (A) statutory Liens of landlords (provided, that, with respect
to Required Locations any such landlord has executed a Landlord Waiver and
Consent in form and substance satisfactory to Holder) and of carriers,
warehousemen, mechanics, materialmen, and (B) other Liens imposed by law or that
arise by operation of law in the ordinary course of business from the date of
creation thereof, in each case only for amounts not yet due or which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves or other appropriate provisions are being maintained by such
Person in accordance with GAAP to the satisfaction of Holder in its Permitted
Discretion, (iv) Liens (A) incurred or deposits made in the ordinary course of
business (including, without limitation, surety bonds and appeal bonds) in
connection with workers’ compensation, unemployment insurance and other types of
social security benefits or to secure the performance of tenders, bids, leases,
contracts (other than for the repayment of Indebtedness), statutory obligations
and other similar obligations, or (B) arising as a result of progress payments
under government contracts, (v) purchase money Liens (A) securing the type of
Permitted Indebtedness set forth under clause (iii) of the definition of
“Permitted Indebtedness”, or (B) in connection with the purchase by such Person
of equipment in the normal course of business, provided, that, such payables
shall not exceed any limits on Indebtedness provided for herein and shall
otherwise be Permitted Indebtedness hereunder; (vi) any existing Liens disclosed
in the Security Agreement.

 

 12Secured Note

 

 

“Permitted Payments” shall mean any payments of principal, interest or accrued
fees and expenses due and owing on this Note, plus any payments to holders of
(a) Permitted Indebtedness of the Company and (b) Indebtedness of the Company as
outlined on Exhibit B hereof.

 

“Person” means a corporation, an association, a partnership, organization, a
business, an individual, a government or political subdivision thereof or a
governmental agency.

 

“Required Locations” shall mean collectively: (a) the leased premises located at
3001 Griffin Road, Dania Beach, FL 33312 and 4401 N.W. 167th Street, Miami, FL
33055 and (b) any location leased by Borrower at which books and records
relating to Accounts are kept of which duplicates are not kept at the location
identified in (a) above.

 

“Subsidiary” shall mean, (i) as to Borrower, any Person in which more than fifty
percent (50%) of all equity, membership, partnership or other ownership
interests is owned directly or indirectly by such Borrower or one or more of its
Subsidiaries, and (ii) as to any other Person, any Person in which more than
fifty percent (50%) of all equity, membership, partnership or other ownership
interests is owned directly or indirectly by such Person or by one or more of
such Person’s Subsidiaries.

 

“Transaction Documents” means the Purchase Agreement and any other agreement
delivered in connection with the Purchase Agreement, including, without
limitation, this Note, and the Security Agreement.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time.

 

Section 6. No Stockholder Rights. This Note shall not entitle the Holder to any
of the rights of a stockholder of the Borrower, including without limitation,
the right to vote, to receive dividends and other distributions, or to receive
any notice of, or to attend, meetings of stockholders or any other proceedings
of the Borrower.

 

Section 7. Ranking; Seniority. This Note is a direct obligation of the Borrower.
This Note ranks pari passu with all other Indebtedness listed on Exhibit A
hereto issued by the Borrower prior to or simultaneously with the Notes on the
Original Issue Date and senior to all other indebtedness of the Borrower issued
after the Original Issue Date. No Indebtedness of the Borrower, either now or
hereafter while this Note is outstanding, is or will be senior to this Note in
right of payment, whether with respect to interest, damages or upon liquidation
or dissolution or otherwise, with respect to the assets of the Borrower. Without
the Holder’s consent, the Borrower shall not and shall not permit any of its
Subsidiaries to, directly or indirectly, enter into, create, incur, assume or
suffer to exist any indebtedness of any kind, on or with respect to any of its
property or assets now owned or hereafter acquired or any interest therein or
any income or profits therefrom that is senior in any respect to the obligations
of the Borrower under this Note.

 

 13Secured Note

 

 

Section 8. Transferability. This Note has been issued subject to investment
representations of the original Holder hereof and may be transferred to a) any
entity controlled by the Holder, b) any investors in the Holder or their direct
assignees or c) any other accredited investors or exchanged only in compliance
with the Securities Act of 1933, as amended (the "Act"), and other applicable
state and foreign securities laws. In the event of any proposed transfer of this
Note, the Borrower may require, prior to issuance of a new Note in the name of
such other person, that it receive reasonable transfer documentation that is
sufficient to evidence that such proposed transfer complies with the Act and
other applicable state and foreign securities laws. Prior to due presentment for
transfer of this Note, the Borrower and any agent of the Borrower may treat the
person in whose name this Note is duly registered on the Borrower’s Note
register as the owner hereof for the purpose of receiving payment as herein
provided and for all other purposes, whether or not this Note be overdue, and
neither the Borrower nor any such agent shall be affected by notice to the
contrary. Subject to the foregoing, this Note may be transferred or assigned, in
whole or in part, by the Holder at any time. The Notes will initially be issued
in denominations determined by the Borrower, but are exchangeable for an equal
aggregate principal amount of Notes of different denominations, as requested by
the Holder surrendering the same. No service charge will be made for such
registration or transfer or exchange.

 

Section 9. Replacement. If this Note is mutilated, lost, stolen or destroyed,
the Borrower shall execute and deliver, in exchange and substitution for and
upon cancellation of the mutilated Note, or in lieu of or in substitution for a
lost, stolen or destroyed Note, a new Note for the principal amount of this Note
so mutilated, lost, stolen or destroyed but only upon receipt of evidence of
such loss, theft or destruction of such Note, and of the ownership hereof, and
an agreement to indemnify Borrower for any resulting claims, all reasonably
satisfactory to the Borrower.

 

Section 10. Enforcement Expenses. If the Borrower fails to strictly comply with
the terms of this Note, then the Borrower shall reimburse the Holder promptly
for all reasonable fees, costs and expenses, including, without limitation,
reasonable attorneys’ fees and expenses of the Holder in any action in
connection with this Note that are incurred: (a) during any workout, attempted
workout, and in connection with the rendering of legal advice as to the Holder’s
rights, remedies and obligations; (b) collecting any sums which become due to
the Holder, (c) defending or prosecuting any proceeding or any counterclaim to
any proceeding or appeal; or (d) the protection, preservation or enforcement of
any rights or remedies of the Holder under this Note or any of the Transaction
Documents.

 

Section 11. Waiver. Any waiver by the Holder of a breach of any provision of
this Note shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this Note.
The failure of the Holder to insist upon strict adherence to any term of this
Note on one or more occasions shall not be considered a waiver or deprive that
party of the right thereafter to insist upon strict adherence to that term or
any other term of this Note. Any waiver must be in writing.

 

Section 13. Severability. If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder shall violate
applicable laws governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum permitted rate of interest.
The Borrower covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Borrower from paying all or any portion of the
principal of or interest on this Note as contemplated herein, wherever enacted,
now or at any time hereafter in force, or which may affect the covenants or the
performance of this Note.

 

 14Secured Note

 

 

Section 14. Payment Dates; Payment Order of Priority. Whenever any payment or
other obligation hereunder shall be due on a day other than a Business Day, such
payment shall be made on the next succeeding Business Day. All payments received
shall be applied in the following order of priority: (i) first to any amounts
due to the Holder for the reimbursement of any expenses or fees under any
provision of this Note or the Transaction Documents, all of which shall be
provided to the Borrower in writing in sufficient detail prior the application
of any payments for this purpose; and (ii) then amounts due to the Holder for
accrued but unpaid interest on this Note; and (iii) then, to principal of this
Note.

 

Section 15. WAIVER OF TRIAL BY JURY. THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY TRANSACTION DOCUMENT OR ANY COURSE OF CONDUCT, COURSE
OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF ANY PARTY. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES’ ACCEPTANCE OF THIS
AGREEMENT.

 

Section 16. Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of Florida, without giving effect to
conflicts of laws thereof. Each of the parties consents to the jurisdiction of
the state courts of the State of Florida sitting in Miami-Dade County, Florida
and the U.S. District Court for the Southern District of Florida in connection
with any dispute arising under this Note and hereby waives, to the maximum
extent permitted by law, any objection, including any objection based on forum
non conveniens to the bringing of any such proceeding in such jurisdictions.

 

Section 17. Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms hereof must be in writing and
will be deemed to have been delivered: (a) upon receipt, when delivered
personally; (b) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); (c) on the next Business Day following deposit of such notice
with a nationally recognized overnight delivery service; and (d) on the third
Business Day following deposit of such notice with the U.S. Postal Service in an
envelope mailed Certified Mail. The addresses and facsimile numbers for such
communications shall be:

 

If to the Borrower, to: VPR Brands, LP   4401 N.W. 167 Street,   Miami, Florida
33055   Attn: Kevin Frija, CEO   Telephone: (305) 830-2900  

Facsimile:

Email: kevin.frija@vprbrands.com

    With a copy to: Legal & Compliance LLC   Attn: Laura Anthony, Esq.   330
Clematis Street, Suite 217   West Palm Beach, FL 33401   Email:
LAnthony@LegalAndCompliance.com   Legal & Compliance LLC     If to the Holder:
Vapor Corp.   3001 Griffin Road   Dania Beach, FL 33312   Attn: Jeffrey Holman,
CEO   Telephone: (888) 482-7671  

Facsimile: (888) 882-7095

Email: jholman@vpco.com

 

 15Secured Note

 

 

With a copy to: Cozen O’Connor   Attn: Martin T. Schrier   Southeast Financial
Center   200 South Biscayne Blvd.   Suite 4410   Miami, FL 33131

 

Such address and facsimile number and persons to receive notice may be changed
from time to time by either party providing written notice to the other party
three (3) Business Days prior to the effectiveness of such change. Written
confirmation of receipt (i) given by the recipient of such notice, consent,
waiver or other communication, (ii) mechanically or electronically generated by
the sender’s facsimile machine containing the time, date, recipient facsimile
number and an image of the first page of such transmission, (iii) provided by a
nationally recognized overnight delivery service, and (iv) the Certified Mail
records of the U.S. Postal Service shall constitute rebuttable evidence of
personal receipt in accordance with this Section 17.

 

[The Remainder of this Page Intentionally Left Blank.]

 

 16Secured Note

 

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed by a
duly authorized officer as of the date set forth above.

 

  VPR Brands, L.P.       By: /s/ Kevin Frija   Name: Kevin Frija   Title: Chief
Executive Officer

 

 17Secured Note

 

 

EXHIBIT “A”

 

EXISTING INDEBTEDNESS OF BORROWER WHICH RANKS PARI PASSU TO THE NOTE

 

That certain “Acquisition Note” of even date between Borrower and Holder.

 

 18Secured Note

 

 

EXHIBIT “B”

 

PERMITTED PAYMENTS TO HOLDERS OF EXISTING INDEBTEDNESS

 

1)TRADE ACCOUNT PAYABLES

 

  a) 100% of trade payables incurred in the ordinary course of business
including unpaid employee compensation and authorized compensation payable to
Affiliates

 

2)ACCRUED LIABILITIES

 

  a) 100% of accrued liabilities incurred in the ordinary course of business
including payroll, tax, and other liabilities.

 

3)SECURED NOTES PAYABLE DESCRIBED ON EXHIBIT B

 

  a) All interest payments relating to the Indebtedness listed on Exhibit B
hereof to the extent such interest payments are paid in cash.         b)
Principal payments relating to that Indebtedness listed on Exhibit B.

 



 19Secured Note

 

 

EXHIBIT “C”

 

OTHER EXISTING INDEBTEDNESS

 

None

 

 20Secured Note

 

 

SCHEDULES

 

Schedule 2(a)(6) – Post Closing Obligations

 

Holder shall file a UCC-1 Statement evidencing Holder’s security interest in the
Collateral within ten (10) days after the Closing Date.

 

Schedule 2(a)(7) – Subsidiaries of Borrower

 

None

 

Schedule 2(b)(4) – Location of Collateral

 

3001 Griffin Road, Dania Beach, FL 33312 and 4401 N.W. 167 Street, Miami, FL
33055

 

Schedule 2(b)(6) – Transactions with Affiliates

 

None

 



 21Secured Note

 

